DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

Response to Amendment
The amendment filed on June 25, 2021 has been entered.  Amendment of claims 10 and 18 is acknowledged.  Claim 20 is withdrawn pursuant to Applicants' election filed on July 6, 2020. Claim 21 has been newly added. Claims 10-18 and 21 are currently under consideration in this application.
The claim rejections under 35 U.S.C. 102 and 103 are withdrawn in view of Applicant's amendment to claim 10 adding the limitation "wherein electrodes applied with electric pulses of positive polarities are surrounded by electrodes applied with electric pulses of negative polarities to reduce a death rate of cells".

Claim Objections
Claims 10, 18 and 21 are objected to because of the following informalities:  
In claim 10, lines 18-21 should be amended to "wherein electrodes with electric pulses of positive polarities applied are surrounded by electrodes with electric pulses of negative polarities applied to reduce a death rate of cells". 
In claim 18, lines 8, 13 and 17: "and each" should be amended to "wherein each".
Claim 21 contains a typo and is convoluted.  Examiner suggests amending claim 21 as follows: The electroporation method of claim 10, wherein the electrode fixing assembly comprises an electrode positioning board and an electrode connecting circuit board, and the electrodes are positioned by going through the electrode positioning board to reduce inconformity of distances between the electrodes, and the electrodes are connected to the electrode connecting circuit board. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
This is a New Matter Rejection.  The limitation "wherein electrodes applied with electric pulses of positive polarities are surrounded by electrodes applied with electric pulses of negative polarities to reduce a death rate of cells" as recited in claim 10 are not supported by the original disclosure or claim as filed. 
Applicant's amendment, filed 6/25/2021, indicates the claim amendments are supported by [28], [35] and Figure 4; however, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for electrodes applied with electric pulses of positive polarities are surrounded by electrodes applied with electric pulses of negative polarities to reduce a death rate of cells.  The specification, filed 1/23/2019, only discloses the death rate of cells may arise as the electric field gradually increases (see ¶ 39); the instant claims now recite electrodes applied with electric pulses of positive polarities are surrounded by electrodes applied with electric pulses of negative polarities to reduce a death rate of cells, which was not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
The term “high-density” in claim 10 is a relative term which renders the claim indefinite. The term “high-density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. "Three-dimensional electrode device" has been rendered indefinite by the use of the term "high-density". Examiner suggests deleting "high-density distributed" in line 3. Claim 10, lines 7-8 recites "each of the two groups comprise a plurality of electrodes"; however, lines 5-6 recite "an electrode array that further comprises a plurality of needle-shaped electrodes divided into at least two groups". It is unclear if the plurality of electrodes in lines 7-8 are the same plurality of needle-shaped electrodes recited in lines 5-6. Examiner suggests deleting "wherein each of the two groups comprise a plurality of electrodes" in lines 7-8 Claim 10 recites "simultaneously applying electric pulses of opposite polarities to a first group a second group" in lines 9-10. It is unclear if they are different groups than the "at least two groups" recited in line 6. Examiner suggests amending "a first group and a second group" to "the first group and the second group". 
Claims 11-18 and 21 are dependent on claim 10 and are also rejected due to said dependency.
Claim 18, lines 3-4 recites "each of the first group, the second group, and the third group comprising a plurality of electrodes". It is unclear if the plurality of electrodes recited in claim 18 are the same plurality of needle-shaped electrodes recited in claim 10, lines 5-6. Examiner suggests deleting "each of the first group, the second group, and the third group comprising a plurality of electrodes" in claim 18. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10982182 (Dai). Although the claims at issue are not identical, they are not patentably distinct from each other, because the device recited in the patent claim requires the same structure and intended use as recited by the method in the instant claims and renders the instant claim obvious.
Patent claim 1 recites a flow electroporation device comprising: a flow electroporation chamber having a body section and a hollow internal cavity; a first interface integrated with the body section, the first interface being a sample inlet in fluid communication with the hollow internal cavity; a second interface integrated with the body section, the second interface being a sample outlet in fluid communication with the hollow internal cavity, wherein the hollow internal cavity extends between the first interface and the second interface within the flow electroporation chamber; and an electrode fixing assembly comprising an electrode array fixed thereto, the electrode fixing assembly slidably inserted into the hollow internal cavity through the body section of the flow electroporation chamber so that at least the electrode array resides within the hollow internal cavity, wherein the electrode fixing assembly and the electrode array are physically separate components from the flow electroporation chamber that do not form part of the body section of the flow electroporation chamber; wherein the electrode array comprises at least three electrodes fixed to the electrode fixing assembly, each electrode being immediately adjacent to at least two other electrodes, the at least three electrodes having an elongated shape and formed from an electrically conductive material; wherein the at least three electrodes having the elongated shape extend from wherein the at least three electrodes are arranged according to an equilateral polygon with an equal distance between two adjacent electrodes in the electrode array, the equilateral polygon is an equilateral hexagon formed by several equilateral triangles, and the at least three electrodes are located at vertexes of the equilateral triangles, respectively; wherein the electrode array is divided into groups, at least one electrode of a first group is surrounded by electrodes of a second group, and electrodes belonging to a same group are connected together; wherein an input of the electrode array has electrical interfaces connected with electric voltage pulses via switches for applying an electric voltage pulse alternately, the switches being at least one of: relays or optical-coupled switches, controlled by a digital signal; wherein an electric pulse of a first polarity and an electric pulse of a second polarity are respectively applied on the groups of the electrode array in an alternating time period, an electric pulse of a same polarity is applied to the electrodes in the same group; wherein the electric pulse of the first polarity is applied to one of the groups and the electric pulse of the second polarity is applied to a remaining group, and the electrodes corresponding to the electric pulse of the second polarity are surrounded by the electrodes corresponding to the electric pulse of the first polarity, further wherein the first polarity and the second polarity are opposite.
.

Claims 10, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10731120 (Dai). Although the claims at issue are not identical, they are not patentably distinct from each other, because the device recited in the patent claim requires the same structure and intended use as recited by the method in the instant claims and renders the instant claim obvious.
Patent claim 1 recites a flow electroporation device comprising: a flow electroporation chamber having an open bottom end and an open top end, the flow electroporation chamber having an elongated body section defined between the open top end and the open bottom end, wherein the flow electroporation chamber has a tubular hollow internal cavity extending from the open bottom end to the open top end of the elongated body section, the tubular hollow internal cavity being defined by an inner surface of the elongated body section; an inlet defined by the open bottom end of the elongate body section; an outlet disposed at a location along the elongated body section between the open top end and the open bottom end, the outlet being a rigid section of the flow electroporation chamber extending outwardly from an external surface of the elongated body section and having a hollow internal channel in fluid communication with the tubular hollow internal cavity; and an electrode fixing assembly comprising an electrode array fixed thereto, the electrode fixing assembly slidably wherein the electrode array comprises at least three electrodes fixed to the electrode fixing assembly, each electrode being immediately adjacent to at least two other electrodes, the at least three electrodes having an elongated shape and formed from an electrically conductive material; wherein the at least three electrodes having the elongated shape extend from the electrode fixing assembly proximate the open top end in a direction towards the open bottom end such that all sides of the at least three electrodes contact a fluid introduced into the flow electroporation chamber through inlet while the fluid passes through the flow electroporation chamber and exits through the outlet; wherein the at least three electrodes are arranged according to an equilateral polygon with an equal distance between two adjacent electrodes in the electrode array, the equilateral polygon is an equilateral hexagon formed by several equilateral triangles, and the at least three electrodes are located at vertexes of the equilateral triangles, respectively; wherein the electrode array is divided into groups, at least one electrode of a first group is surrounded by electrodes of a second group, and electrodes belonging to a same group are connected together; wherein an input of the electrode array has electrical interfaces connected with electric voltage pulses via switches for applying an electric voltage pulse alternately, the switches being at least one of: relays or optical-coupled switches, controlled by a digital signal; wherein an electric pulse of a first polarity and an electric pulse of a second polarity are respectively applied on the groups of the electrode array in an alternating time period, an electric pulse of a same polarity is applied to the electrodes in the same group; wherein the electric pulse of the first polarity is applied to one of the groups and the electric pulse of the second polarity is applied to a remaining group, and the electrodes corresponding to the electric pulse of the second polarity are surrounded by the electrodes corresponding to the electric pulse of the first polarity, further wherein the first polarity and the second polarity are opposite.
The device recited in the patent claim requires the same structure and intended use as recited by the method in the instant claims; therefore, the instant claims are obvious over the patent claim.

Response to Arguments
Applicant’s arguments with respect to claims 10-18 and 21 have been considered but are moot because the previous rejections were withdrawn due to Applicant's claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657